OPINION — AG — ** RESALE TAXES — NOTICE ** WHERE A RESALE DEED PURSUANT TO A RESALE UNDER THE 1939 RESALE LAW (68 Ohio St. 432 [68-432]. NOTE: NOW 68 Ohio St. 24329 [68-24329]) IS VALID ON ITS FACE, THE FAILURE OF THE COUNTY TREASURER TO INCLUDE IN THE NOTICE OF SUCH RESALE THE FULL AMOUNTS OF ALL DELINQUENT TAXES, INTEREST, PENALITIES AND COSTS AS OF THE TIME OF THE FIRST PUBLICATION OF SUCH NOTICE DOES NOT INVALIDATE SUCH RESALE OR RESALE DEED, AND THAT THE ISSUANCE OF SUCH RESALE DEED AS PROVIDED IN 68 Ohio St. 432 [68-432](F) (NOW: 68 Ohio St. 24335 [68-24335]) EFFECTS THE CANCELLATION AND SETTING ASIDE OF ALL SUCH DELINQUENT TAXES, PENALTIES AND COSTS, AND ALL OUTSTANDING INDIVIDUAL AND COUNTY TAX SALE CERTIFICATES. (TAXES, TAX ROLLS, SALE OF PROPERTY, DEED LOT, FEE SIMPLE, COUNTY TREASURER, CURATIVE, CIT LOTS) CITE: 68 Ohio St. 432 [68-432] (68 Ohio St. 24329 [68-24329] [68-24329]), 68 Ohio St. 432 [68-432](D) (68 Ohio St. 24333 [68-24333] [68-24333]), 68 Ohio St. 432 [68-432](F) (68 Ohio St. 24335 [68-24335] [68-24335]) (JAMES P. HARKIN)